      Case 1:17-md-02800-TWT Document 843-2 Filed 10/07/19 Page 1 of 1



                       BEFORE THE JUDICIAL PANEL ON
                        MULTI-DISTRICT LITIGATION

IN RE: EQUIFAX, INC., CUSTOMER DATA                            MDL No. 2800
SECURITY BREACH LITIGATION



                            LIST OF PLAINTIFFS


     Samantha Woods
     Joshua Woods
     Jennifer Whitfill
     Jennifer Goodman
     James Carroll Hood
     Neva Joyce Hood
     Larry Bentley Hood
     Thristian Michael
     Drew Martin
     Michael Kemp
